                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


    Annette Wagner,                                                 Civil Action No.
                                                              3:18-cv-10065 (PGS) (DEA)
                        Plaintiff,
                                                                  MEMORANDUM
    v.                                                             AND ORDER

    Catalent Pharmaceutical Solutions, LLC,

                        Defendant.




SHERIDAN, U.S.D.J.

         This matter comes before the Court on a motion filed by Defendant Catalent

Pharmaceutical Solutions, LLC, to dismiss the amended complaint. In this action, Plaintiff brings

claims under the New Jersey Conscientious Employee Protection Act (NJCEPA), N.J. Stat. Ann.

§   34:19-1 to -14; the federal False Claims Act (FCA), 31 U.S.C.   §   3730(h), and the New Jersey

Law Against Discrimination (NJLAD), N.J. Stat. Ann.       §   10:5-1 to -42. Defendant argues New

Jersey Law does not apply to this claim, which arises out of Plaintiffs employment in Kentucky

and that Plaintiff has not adequately alleged FCA retaliation.

                                          BACKGROUND

         On June 16, 2017, Plaintiff Annette Wagner began working as Director of Product

Development for Defendant. (Amended Complaint, ECF No. 8, at            ¶   5). A resident of Kentucky,

Plaintiff worked in a plant owned by Defendant in Winchester, Kentucky. (Id. at ¶ 5,6). Defendant

—   a Delaware corporation with a principle place of business in New Jersey       —   is a “development,

delivery and supply partner for drugs, biologics and consumer health products.” (Id. at            ¶   7).
Plaintiff reported directly to Scott Gunter, the Vice President of Quality Assurance and Regulatory

Affairs, who worked in Defendant’s home office in Somerset, New Jersey. (Id. at        ¶ 5).
           Plaintiff received an offer letter on May 3, 2016, which notified her that she would be

required to sign a confidentiality agreement; she accepted the offer the next day. (Certification of

Kristen J. Feher (“Feher Cert.”), ECF No. 10-2, Ex. A, May 3, 2016 Offer Letter, at 3). On her

first day of employment, she signed the confidentiality agreement, which provided, in part: “This

Agreement shall be governed by and interpreted in accordance with the laws of the State of New

Jersey, without giving effect to conflict of law rules.” (Feher Cert., Ex. B, Catalent Confidentiality

Agreement, ¶ 9). The confidentiality agreement also provided, “Employee understands and agrees

that this Agreement is not to be construed as a contract for a promise of continued employment.”

(Id. at   ¶ 4); and it furthered, “This Agreement is the complete agreement between the parties with
respect to the subject matter thereof” (Id. at ¶ 5 (emphasis added)).

           Shortly after Plaintiff began her employment, she allegedly observed violations of Current

Good Manufacturing Guidelines and the company’s standard operating procedures (“SOP”). (Id.

at   ¶   19). During her short employment, from 2016 to 2017, Plaintiff noted various violations

relating to improperly training manufacturing employees, failing to complete deviation

investigation reports, and falsifying documents. (Id. at ¶ 19, 23).

           In a meeting with over fifteen management employees, Plaintiff reported the various

violations. (Id. at   ¶ 24).   Quality Assurance Manager Kris Burchette responded “that the training

problem had been identified during internal audits for several years, but that no one had taken

action to correct it.” (Id.). Later, Brian Lane, another quality assurance manager, allegedly

admitted he failed to review his reports against the SOP requirements. (Id. at     ¶   27). Moreover,

Plaintiff reported these items to the head of quality assurance, but no action was taken. (Id.).




                                                     2
         In December 2017, Plaintiff reported to her general manager, interim director of operations,

and facility safety officer   —   all of whom were located at the Winchester facility       —   that the

pharmaceutical chemical she was working with stained the workers’ skin and clothing, which she

believed posed a contamination risk. (Id. at ¶ 28). No party responded to Plaintiff’s concerns. (Id.

at29).

         On one occasion (of unknown date), a quality assurance director told Plaintiff she was on

a “witch hunt.” (Id. at ¶ 30). A human resources director told her “that there was too much turmoil

at the Winchester facility for her to move forward with a formal complaint.” (Id.). The HR director

also told Plaintiff to ignore the purported violations. (Id. at ¶ 31).

        Plaintiff reported to the director of operations that no one was following the SOP for

maintenance of tablet tooling. (Id.). The director allegedly told her that the SOP had only been in

place a couple years, and had not yet been implemented. (Id.). Plaintiff alleges that the Vice

President of Quality Assurance requested that she should not document any violation or report it

to the client. (Id.). Plaintiff told her immediate supervisor about her uneasiness with these

responses and the need to remedy the violations. (Id.).

        The complaint alleges that as Plaintiff “continued to uncover more of such violations, [her]

role at the Winchester facility was restricted by Defendant so she would have less responsibility

to identify these issues. This included eliminating her oversight of the investigation team, and her

authority to hire. (Id. at ¶ 33). Despite same, Plaintiff apparently continued to report the perceived

violations. (Id. at ¶ 35).

        On June 16, 2017, Defendant terminated Plaintiff. (Id. at ¶ 36). Defendant claimed she was

laid off due to restructuring. (Id. at ¶ 37). Plaintiff alleges that another individual, Larry Lawless,

belonged to the same division and reported to the same supervisor, but Lawless was not terminated.




                                                   3
(Id.). She further alleges that “several other managers received significantly worse across-the-

board ratings than [Plaintiff],” including Lawless. (Id. at ¶ 38). After she was terminated Defendant

“advertised an opening for the position Plaintiff held at the Winchester facility.” (Id. at ¶ 39).

        Plaintiff filed this complaint on June 1, 2018, alleging retaliatory discrimination, in

violation of NJCEPA (Count I); retaliatory discrimination in violation of the FCA, 31 U.S.C.         §
3730(h) (Count II); and gender-based discrimination, under NJLAD (Count III).

                                         LEGAL ANALYSIS


        On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. l2(b)(6), the

Court is required to accept as true all allegations in the Complaint and all reasonable inferences

that can be drawn therefrom, and to view them in the light most favorable to the non-moving party.

See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.” Ashcrofi v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a court will accept well-pleaded

allegations as true for the purposes of the motion, it will not accept bald assertions, unsupported

conclusions, unwarranted inferences, or sweeping legal conclusions cast in the form of factual

allegations. Iqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion School District, 132 F.3d

902, 906 (3d Cir. 1997). A complaint should be dismissed only if the well-pleaded alleged facts,

taken as true, fail to state a claim. See In re Warfarin Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000).

       “[Al court may consider certain narrowly defined types of material without converting the

motion to dismiss” into a motion for summary judgment, In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999), including documents “integral to or explicitly relied upon

in the complaint,” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)




                                                  4
(quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1 st Cir. 1996)). Such material includes

“the complaint, exhibits attached to the complaint, matters ofpublic record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents. Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256 260 (3d Cir. 2006).

                                           Choice of Law

        Defendant first argues that Counts I (NJCEPA) and III (NJLAD), which set forth claims

under New Jersey law, must be dismissed because (a) the choice of law provision in Plaintiff’s

confidentiality agreement does not apply to general disputes arising from the employment

relationship and thus does not permit Plaintiff to bring New Jersey-law claims; and (b) New Jersey

does not otherwise have a sufficient interest in or connection to this dispute to justify applying

New Jersey law.

                                     Confidentiality Agreement

       The choice-of-law rules of the forum state govern “which body of substantive law to apply

to a contract provision, even where a contract contains a choice-of-law clause.” Collins v. Mary

Kay, Inc., 874 F.3d 176, 183 (3d Cir. 2017). According to New Jersey’s choice-of-law rules,

“ordinarily, when parties to a contract have agreed to be governed by the laws of a particular state,

New Jersey courts will uphold the contractual choice.” Id. at 184 (quoting Instructional Sys., Inc.

v. Computing Curriculum Corp., 130 N.J. 324 (1992)). However, a choice of law provision is

limited in application “to the underlying agreement itself, and not to related fraud or non

contractual claims.” Black Box Corp. v. Markham, 127 Fed. App’x 22, 25 (3d Cir. 2005).

       The choice-of-law provision at issue here dealt with confidential information Plaintiff

acquired in the course of her employment, not to her employment generally. It explicitly stated

that it was not “a contract for a promise of continued employment.” (Feher Cert., Ex. B, Catalent




                                                 5
Confidentiality Agreement at 2). Even absent that provision, the contract itself is unquestionably

not Plaintiff’s employment agreement. It is entitled “confidentiality agreement” and the entire

subject matter of the agreement relates to the confidentiality of information. Further, the fact that

there appears to be no written document governing the employment relationship does not transform

the confidentiality agreement into the employment agreement; the employment relationship,

though not reduced to writing was clearly a separate and distinct agreement. See Corestar Intern.

Pte. Ltd. v. LPB Comm., Inc., 513 F. Supp. 2d 107, 115-16 (D.N.J. 2007).

               The Court similarly rejects Plaintiff’s argument that the confidentiality agreement “was

incorporated into the [o]ffer [l]etter as a condition of employment,” and thus it governs the terms

of Plaintiff’s employment. (Defendant’s Brief, ECF No. 17 at 11). Plaintiff primarily relies upon

Collins, which, analyzing a forum selection clause under New Jersey law, considered the validity

—   not the scope         —   of a choice-of-law clause in a contract. Collins, 874 F.3d at 184-85. The two

contracts at issue in Collins “set forth the general terms and conditions of their relationship.” Id.

at 179.

               By contrast, here, the confidentiality agreement only set forth the terms relating to

“information of a confidential or secret nature that may be learned or developed by [the] Employee

during the period of employment.” (Feher Deci., Ex. B, at ¶ A). The Court therefore concludes the

choice-of law provision in the confidentiality agreement does not apply to this claim.

                                                    Choice ofLaw

               Moreover, New Jersey’s choice-of-law rules weigh against applying New Jersey’s law to

the dispute at issue here. New Jersey has “adopted the Restatement’s most-significant-relationship

test   .   .   .   as the paradigm for deciding which state’s substantive law applies.” In re. Accutane

Litigation, 235 N.J. 229, 257 (2018) (citing Restatement (Second) of Conflict of Laws (Am. Law




                                                          6
Inst. 1971, amended 1988) (hereinafter, “Restatement”)). That test “embodies all the elements of

 [New Jersey’s] former governmental-interest test and adds ‘a series of other factors deemed worthy

of consideration.” Id. (quoting P. V. ex rel. T. V. v. Camp Jaycee, 197 N.J. 132, 142 n.4 (2008)).

        Under the governmental-interest analysis, “the determinative law is that of the state with

the greatest interest in governing the particular issue.” D ‘Agostino v. Johnson & Johnson, Inc.,

133 N.J. 516, 523 (1993). Under the additional factors set forth in the Restatement, “the analysis

begins with   .   .   .   the presumption that the law of the state where the injury occurred applies.”

Accutane, 235 N.J. at 259. “That presumption may be overcome if ‘some other state has a more

significant relationship with the parties and the occurrence based on an assessment of each state’s

contacts’ viewed through the prism of section 145 [of the Restatement], which sets forth general

principles for tort actions, and section 6, which lists overarching choice-of-law principles.” Id.

(quoting McCarrell v. Hoffman-LaRoche, Inc., 227 N.J. 569, 590 (2017)).

        Section 145 sets forth four significant state contacts in the context of this analysis:

                  (a)         the place where the injury occurred;
                  (b)         the place where the conduct causing the injury occurred;
                  (c)         the domicil[e], residence, nationality, place of incorporation
                              and place of business of the parties; and
                  (d)         the place where the relationship, if any, between the parties
                              is centered.

Id. (quoting Restatement         § 145). Section 6 sets forth additional factors:
                  (a)         the needs of the interstate and international systems;
                  (b)         the relevant policies of the forum;
                  (c)         the relevant policies of other interested states and the relative
                              interests of those states in the determination of the particular
                              issue;
                  (d)         the protection ofjustified expectations;
                  (e)         the basic policies underlying the particular field of law;
                  (f)         certainty, predictability and uniformity of result; and
                  (g)         ease in the determination and application of the law to be
                              applied.

Id. (quoting Restatement         § 6(2)).

                                                         7
        In the context of the former government interest analysis, “New Jersey courts have

consistently applied the law of the state of employment to claims of workplace discrimination, and

therefore only apply the NJLAD if the claimant was employed in New Jersey.” Peikin v. Kimmel

& Silverman, P.C., 576 F. Supp. 2d 654, 657 (D.N.J. 2008). Retaliation claims also are governed

by the law of the state in which a plaintiff was employed. Brunner v. AlliedSignal, Inc., 198 F.R.D.

612, 614 (D.N.J. 2001).

       The overwhelming majority of facts underlying this action indicate a significant connection

to Kentucky, not New Jersey. Plaintiff resided and worked in Kentucky, and most of her

supervisors were located in Kentucky. Further, the violations, which she observed, took place in

Kentucky, and the majority of her complaints were made by Plaintiff in Kentucky to individuals

located in Kentucky. The Court therefore concludes that the section 145 factors weigh strongly in

favor of applying Kentucky law to this action.

       Additionally, there is no indication that the section 6 factors mandate that New Jersey law

applies. Based on the significant relationship to Kentucky, it appears the needs of the relevant

judicial systems would be better served if this action were brought in Kentucky. Further, as

discussed, the confidentiality agreement did not govern the overall employment relationship and

thus did not give either party any reasonable expectation that New Jersey law would apply.

Therefore, the Court finds that Kentucky, not New Jersey, law applies to this action. Plaintiff’s

New Jersey law claims are dismissed.

                                  False Claims Act Retaliation

       Defendant next argues that the amended complaint fails to plead the requisite elements of

an FCA retaliation claim. “The False Claims Act        .   .   .   anti-retaliation provision[] protect[sj

employees against ‘discharge,’ ‘threats,’ ‘harassment,’ and any other discrimination.” Moore v.




                                                 8
 Caljf Inst. Of Tech. Jet Propulsion Lab., 275 F.3d 838 (9th Cir. 2002) (quoting 31 U.S.C.                       §
3730(h)). To allege retaliation under the FCA, 31 U.S.C. §3730(h), a plaintiff “must show ‘(1) he

engaged in protected conduct, (i.e., acts done in furtherance of an action under              § 3730) and (2) that
he was discriminated against because of his protected conduct.” United States ex rel. Hefner v.

Hackensack Univ. Med. Ctr., 495 F.3d 103, 110 (3d Cir. 2007) (quoting Hutchings v. Wilentz,

Goldman & Spitzer, 253 F.3d 176, 182 (3d Cir. 2001)). “For a plaintiff to demonstrate that he was

discriminated ‘against “because of’ conduct in furtherance of a False Claims Act suit, a plaintiff

must show that (1) his employer had knowledge he was engaged in “protected conduct”; and (2)

that his employer’s retaliation was motivated, at least in part, by the employee’s engaging in

“protected conduct.” Id. at 110-11 (quoting Hutchins, 253 F.3d at 186).

        “An employee must engage in ‘protected conduct’ in order to assert a claim under                        §
3730(h). In addressing what activities constitute ‘protected conduct,’ the ‘case law indicates that

“protected conduct” requires a nexus with the in furtherance of “prong of a False Claims Act

action.” Hutchins, 253 F.3d at 187 (quoting McKenzie v. BellSouth Telecomm., Inc., 219 F.3d

508, 515 (6th Cir. 2000). Whether conduct is protected requires “a fact specific inquiry,” which

“can include internal reporting and investigation of an employer’s false or fraudulent claims.” Id.

However, “an employee’s investigation of nothing more than his employer’s non-compliance with

federal or state regulations” is insufficient to constitute protected conduct. Id. at 187-88. “The

False Claims Act is not ‘an all-purpose antifraud statute,’        .   .   .   or a vehicle for punishing garden

variety.   .   .   regulatory violations.” Universal Health Servs., Inc. v. United States, 136 S.Ct. 1989,

2003 (2016).

       A successful cause of action under           § 3730(h) requires that Plaintiffs “employer was on
notice of the ‘distinct possibility’ of False Claims Act litigation and retaliated against [the




                                                        9
 employee] because of [her] ‘protected conduct.” United States ex rel. Petras v. Simparel, Inc.,

 2015 WL 337472, at 9 (D.N.J. Jan. 26, 2015) (quoting Hutchins, 253 F.3d at 186). “[T]he False

 Claims Act prohibits only fraudulent claims that cause or would cause economic loss to the

 government.” Garg v. Covanta Holding Co., 478 Fed. App’x 736, 741 (3d Cir. 2012) (quoting

 Hutchins, 253 F.3d at 179). “[O]nly actions which have the purpose and effect of causing the

 government to pay out money are clearly claims’ within the purpose of the Act.” Hutchins, 253

 F.3d at 183.

        Here, Plaintiff’s reports to supervisors concerned various regulatory violations, which she

cites: 21 C.F.R.   § 211.22(a), 211.25(a), and 211.1 00(a)(b). (AC at 20-22). Those claims relate to
the facility’s failure to adequately train employees, (Id. at ¶ 24); her coworkers ignoring reviews

that were required by federal regulations, (Id. at    ¶ 26); and a failure by at least one team at the
facility to implement current good manufacturing practices, (Id. at ¶ 31).

        Although Plaintiff may have observed the regulatory violations alleged, her allegations are

insufficient to connect this conduct to a false claim against the government. Plaintiff’s allegation

that “some of [the] drug products were necessarily sold to the federal government, such as the anti-

viral drug Tecovirimat,” (AC at    ¶ 32; 54), is unsupported by any specific factual allegations and
conclusory; “not entitled to be assumed true,” Iqbal, 556 U.S. at 681. Similarly, although she

alleges that she observed “falsification of documentation SOP violations,” (AC at ¶ 19), she does

not allege that she specifically reported that observation to anyone. Like the plaintiff in Hutchins,

Plaintiff “never threatened to report [her] discovery.   .   .   to a government authority”; did not file a

false claims act suit; and did not inform her “supervisors that [she] believed [the falsification] was

‘illegal’ or that the practice was fraudulently causing government funds to be lost or spent.”

Hutchins, 253 F.3d at 187. Likewise, Plaintiff’s reports to supervisors of regulatory violations did




                                                 10
not inform Defendant that she “intended to use [the] information in furtherance of a qui tam action

or that [she] was going to report it to the government authorities because [she] believed

[Defendant] was defrauding the government.” Id. at 193. Therefore, the reports she did make only

concerned garden variety regulatory violations, unaccompanied by anything that would put

Defendant on notice of the distinct possibility of FCA litigation.

       Finally, Plaintiff requests that dismissal, if warranted, be without prejudice to allow her to

provide “more specific facts on the allegations in paragraph 56 of the Amended Complaint,”

(Plaintiff’s Brief, ECF No. 17 at 19), a matter within the Court’s discretion. See Lake v. Arnold,

232 F.3d 360, 373 (3d Cir. 2000). The Court shall grant Plaintiffs request and allow her to file an

amended complaint.

                                              ORDER

       Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments set forth orally on November 27, 2018; for the foregoing reasons, and for

good cause shown;

       IT IS onthis 1      dayof         ,2019,

       ORDERED that Defendant’s motion to dismiss, (ECF No. 10), is granted; and it is further

       ORDERED that Plaintiffs complaint is dismissed; and it is further

       ORDERED that Plaintiff has thirty days from the date of this order to file an amended

complaint.




                                                       PETER G. SHERIDAN, U.S.D.J.




                                                  11
